-f| 3C£T0?,o3,CW'
Ex    Parte                                                                  Court of Criminal Appeals
Ray Anthony Ward                     SSSSW"
                              pqmrJ OF CM                                         Austin Texas 78711




                                 Abel Acosta,        motion for redress

        Now        comes     Petitioner,      Ray    Anthony   Ward,        not   Anthony    Ray     Ward,   Petitioner

respectfully requests the Court to address him by his original birth name.

        On     September 16, 2015, this Court issued a Written Order to                       the     trial court, the
194th District               Court    of    Dallas    County   to complete an evidentiary investigation and
enter findings of fact and conclusions of law.                       On October 21, 2015, Petitioner received
three        (3)     "White     Cards" dismissing Petitioner's Writ of Habeas Corpus without written
order, in Cause Nos. WR-77,305-02; WR-77,305-03; and WR-77,305-04.                             Petitioner     notified
Bruce        Anton,     Writ     Master     Judge by immediately sending all three (3) "White Cards" to
his     office.         On October 26, 2015, Petitioner received a response from Bruce Anton that
did     not        address    the     Petitioner's      request for an explaination of the reasons for the
the Court's dismissal without written order                       without    holding an evidentiary hearing nor
requesting Affidavits.                Petitioner       respectfully     requests      this    Court to send him the
trial, court's             Findings    of Face and Conclusions of Law upon which denial of relief was
based on.


       Petitioner          hereby     submits       this motion in good faith, and prays that Petitioner's
request for redress is granted.

                                                               Respectfully submitted,


                                                                    r/jjj /y. A_/j^
                                                               Ray Ajarthony Ward

                                                     UNSWORN DECLARATION


       I, Ray Anthony Ward, being presently incarcerated at the Coffield Unit, in Anderson
County,       Texas,       declare     under    the     penalty    of perjury that the foregoing is true and
correct.                                                                          '   -•



       Signed and Executed on this 11th day of November, 2015.



                                                                    /US M< /*                fc*-^
                                                               Ray ^thohy Ward^TDCJ ID #633106
                                                               Coffield Unit
                                                               2661 FM 2054
                                                               Tennessee Colony, Texas 75884